                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     at LONDON

Civil Action No. 18-297


DONNIE OWENS,                                                          PLAINTIFF,

v.                        MEMORANDUM OPINION AND ORDER


ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY,                                         DEFENDANT.


       Plaintiff has brought this action pursuant to 42 U.S.C. §405(g) to challenge a final

decision of the Defendant denying Plaintiffs application for disability insurance benefits and

supplemental security income. The Court having reviewed the record in this case and the

dispositive motions filed by the parties, finds that the decision of the Administrative Law Judge

is supported by substantial evidence and should be affirmed.



             I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff filed his current application for disability insurance benefits and SSI on October

1, 2014, alleging disability beginning on the same date, due to ankle issues, chronic obstructive

pulmonary disease, sleep apnea and bone spurs (Tr. 299).

       This application was denied initially and on reconsideration. Thereafter, upon request

by Plaintiff, an administrative hearing was conducted by Administrative Law Judge Joyce

Francis (hereinafter "ALJ"), wherein Plaintiff, accompanied by counsel, testified. At the

hearing, Betty Hale, a vocational expert (hereinafter "VE"), also testified.

       At the hearing, pursuant to 20 C.F.R. § 416.920, the ALJ performed the following five-
step sequential analysis in order to determine whether the Plaintiff was disabled:

       Step 1: If the claimant is performing substantial gainful work, he is not disabled.

       Step 2: If the claimant is not performing substantial gainful work, his impairment(s)
       must be severe before he can be found to be disabled based upon the requirements in 20
       C.F.R. § 416.920(b).

       Step 3: If the claimant is not performing substantial gainful work and has a severe
       impairment (or impairments) that has lasted or is expected to last for a continuous period
       of at least twelve months, and his impairments (or impairments) meets or medically
       equals a listed impairment contained in Appendix 1, Subpart P, Regulation No. 4, the
       claimant is disabled without further inquiry.

       Step 4: If the claimant's impairment (or impairments) does not prevent him from doing
       his past relevant work, he is not disabled.

       Step 5: Even if the claimant's impairment or impairments prevent him from performing
       his past relevant work, if other work exists in significant numbers in the national
       economy that accommodates his residual functional capacity and vocational factors, he is
       not disabled.


       The ALJ issued a decision finding that Plaintiff was not disabled. Plaintiff was 46 years

old at the time he alleges he became disabled. He has a 9th grade education and his past relevant

work experience consists of work as a truck driver (Tr. 300, 319).

       At Step 1 of the sequential analysis, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since the alleged onset date of disability.

       The ALJ then determined, at Step 2, that Plaintiff suffers from degenerative disc disease

of the cervical spine, bilateral shoulder AC arthritis, recurrent arrhythmias, status post left ankle

injury and fusion surgery in the neutral position, chronic obstructive pulmonary disease,

pneumoconiosis and obesity, which he found to be "severe" within the meaning of the

Regulations.

       At Step 3, the ALJ found that Plaintiffs impairments did not meet or medically equal any

                                                  2
of the listed impairments.

       The ALJ further found that Plaintiff could not return to his past relevant work but

determined that he has the residual functional capacity ("RFC") to perform The ALJ found that

Plaintiff had the residual functional capacity (RFC) to perform light exertion work with

additional specific postural, manipulative, and environmental limitations.

        The ALJ finally concluded that these jobs exist in significant numbers in the national

and regional economies, as identified by the VE.

       Accordingly, the ALJ found Plaintiff not to be disabled at Step 5 of the sequential

evaluation process.

       The Appeals Council denied Plaintiffs request for review and adopted the ALJ's decision

as the final decision of the Commissioner. Plaintiff thereafter filed this civil action seeking a

reversal of the Commissioner's decision. Both parties have filed Motions for Summary

Judgment and this matter is ripe for decision.

                                         II. ANALYSIS

       The essential issue on appeal to this Court is whether the ALJ's decision is supported by

substantial evidence. "Substantial evidence" is defined as "such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion;" it is based on the record as a

whole and must consider whatever in the record fairly detracts from its weight. Garner v.

Heckler, 745 F.2d 383, 387 (6 th Cir. 1984).     If the Commissioner's decision is supported by

substantial evidence, the reviewing Court must affirm. Kirk v. Secretary of Health and Human

Services, 667 F.2d 524,535 (6 th Cir. 1981), cert. denied, 461 U.S. 957 (1983). "The court may

not try the case de novo nor resolve conflicts in evidence, nor decide questions of credibility."


                                                   3
Bradley v. Secretary of Health and Human Services, 862 F.2d 1224, 1228 (6 th Cir. 1988).

Finally, this Court must defer to the Commissioner's decision "even if there is substantial

evidence in the record that would have supported an opposite conclusion, so long as substantial

evidence supports the conclusion reached by the ALJ." Key v. Callahan, 109 F.3d 270,273 (6th

Cir.1997).

       On appeal, Plaintiff broadly asserts that the ALJ lacked substantial evidence upon which

to base a finding of "no disability." He lists his medical impairments then concludes he is

disabled. These unsupported assertions are not enough to disturb the ALJ' s decision.

       The only contention Plaintiff makes with specificity is that the ALJ did not properly

consider his subjective complaints of disabling symptoms.

       It is well established that as the "ALJ has the opportunity to observe the demeanor of a

witness, his conclusions with respect to credibility should not be discarded lightly and should be

accorded deference." Hardaway v. Secretary of Health and Human Services, 823 F.2d 922, 928

(6 th Cir. 1987). In this case, the ALJ found Plaintiffs statements about the intensity, persistence

and limiting effects of his symptoms to be inconsistent with the medical evidence. (Tr. 56).

Subjective claims of disabling pain must be supported by objective medical evidence. Duncan

v. Secretary of Health and Human Services, 801 F.2d 847, 852-853 (6 th Cir. 1986). Based upon

the record, Plaintiffs subjective complaints do not pass Duncan muster.

       The Court notes that the ALJ' s RFC finding accounted for Plaintiffs impairments that

are supported by the objective medical record. In relation to Plaintiffs COPD, the ALJ noted

that she had limited Plaintiffs work in environments involving exposure to moving machinery

and other workplace hazards. The ALJ also determined that her reasonable RFC finding of light


                                                 4
exertion accommodated Plaintiffs recent treatment for cardiac issues (Tr. 57), and in her

thorough evaluation of the objective medical evidence, the ALJ observed that Plaintiffs

combination of cervical issues, shoulder arthritis, and carpal tunnel syndrome were

accommodated by her RFC finding limiting Plaintiff to light lifting with no more than frequent

overhead reaching (Tr. 57). The ALJ also noted that the medical records indicate that Plaintiff is

relatively active. The records document swimming (Tr. 58; Tr. 1199) and a trip to "Dollywood"

during which Plaintiff was on his feet all day and riding rides (Tr. 1212). Moreover, relevant

medical records also noted increased hand numbness with when doing carpentry and mechanic

work (Tr. 917). As such, the ALJ justifiably found that Plaintiffs fairly active lifestyle is

inconsistent with disability.

       To the extent that Plaintiff suggests that this evidence is open to another interpretation

that favors her claim, the Court declines to reweigh the evidence in this fashion. If the

Commissioner's decision denying benefits is supported by substantial evidence, as it is here, the

Court must affirm that decision. Longworth v. Commissioner ofSocial Security, 402 F.3d 591,

595 (6th Cir. 2005). Even if substantial evidence exists to support Plaintiffs claim, the Court

should still affirm the Commissioner's decision because it is supported by substantial evidence.

Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001); see also Smith v. Chafer, 99 F.3d 780, 782

(6th Cir. 1996) (even if the Court would have decided the matter differently than the ALJ, if

substantial evidence supports the ALJ's decision, it must be affirmed.)




                                                  5
                                       III.   CONCLUSION

          The Court finds that the ALJ's decision is supported by substantial evidence on the

record.      Accordingly, it is HEREBY ORDERED that the Plaintiffs Motion for Summary

Judgment be OVERRULED and the Defendant's Motion for Summary Judgment be

SUSTAINED.

          A judgment in favor of the Defendant will be entered contemporaneously herewith.



          This Jff6');ayof       hb(                   , 2019.




                                                                 Signed   By:
                                                                 Henry R. Wilhoit.   Jr.
                                                                 United Stat•c District Judge




                                                   6
